Citation Nr: 1243407	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for malaria. 

2.  Entitlement to service connection for malaria. 

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing at the local RO was held in March 2012 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record. 

At the Board hearing, the Veteran submitted additional lay evidence along with a waiver of RO consideration of this evidence.  

Additional VA treatment records were associated with the claims file as well as with the Veteran's Virtual VA claims processing system record that have not been considered by the RO.  Nevertheless, in light of the need to remand for additional development, the RO will have the opportunity to consider these records.  

After the hearing, in June 2010 the Veteran also submitted additional statements from himself and his wife.  Although RO consideration has not been waived, these statements essentially reiterate their hearing testimony and, again, the RO will have the opportunity to review these statements on remand.  

The issues of entitlement to service connection for malaria and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service connection for malaria; the Veteran did not initiate an appeal from that decision, and new and material evidence was not received within one year.  

2.  The additional evidence received since the July 2003 rating decision denying the claim of service connection for malaria relates to unestablished facts necessary to substantiate this issue.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying the application for service connection for malaria, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The additional evidence presented since the July 2003 rating decision is new and material, and the claim for service connection for malaria is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Malaria

The present appeal includes the issue of whether new and material evidence has been received with respect to claim of entitlement to service connection for malaria.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO denied service connection for malaria in a July 2003 rating decision.  The evidence of record included the Veteran's service treatment records, a VA Agent Orange Registry examination, private treatment records and a May 2003 VA examination.  Private treatment records and the Agent Orange examination were silent with respect to any findings pertaining to malaria.  Service treatment records showed that in June 1970, the Veteran was admitted to the USS Sanctuary Naval Hospital for approximately 14 days for fever, chills, headaches and general malaise.  The discharge diagnosis was enteritis, viral.  The records also included a document showing that the Veteran was to begin a malaria prophylaxis course during his stay in Vietnam.  After examining the Veteran and reviewing the service treatment records, the VA examiner diagnosed past enteritis, possible malaria equivalent.  He indicated that the service treatment records and subsequent history did not paint a clear picture of malaria.  However, it does not appear that any blood work was done at this examination.  

The RO denied the claim because there was no evidence of malaria while in service and the VA examination report did not show that the Veteran suffered from malaria or any residual of malaria.  The Veteran failed to initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the July 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  

Additional evidence has been associated with the claims file since the July 2003 rating decision, including additional private treatment records, the Veteran's lay statements and hearing testimony, lay statements from his brothers, and lay statements and hearing testimony from his wife.  The private treatment records include an October 1999 record that showed a past medical history of malaria in the distant past.  Importantly, in their statements, the Veteran, his wife and brothers all recalled that they were told he suffered from malaria while in service.    

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Thus, as the additional lay evidence indicates that the Veteran did suffer from malaria while stationed in Vietnam, the evidence submitted since the July 2003 rating decision is new and material as it is not redundant of evidence already in the record in July 2003 and relates to the unestablished fact of whether the Veteran had malaria in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for malaria is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for malaria, is granted.


REMAND

In light of reopening the claim for service connection for malaria, given that the Veteran was stationed in Vietnam as well as the lay evidence of record indicating that he did suffer from malaria while there, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran did suffer from malaria, and if not, whether he has any current residuals from the viral enteritis documented in his service treatment records.   38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4); See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is also seeking service connection for a low back disability.  The Veteran claims that he experienced back pain and muscle spasms in service due to carrying at least 50 pounds of equipment while on combat missions in Vietnam.  He has also stated that his back pain has continued since that time and sought treatment shortly after service.  In support of his claim, he has submitted lay statements from his wife and brothers that corroborate that the Veteran complained of back pain when he returned from service.  The claims file also contains current private treatment records showing that the Veteran has a herniated disc.  

The evidence of record shows that the Veteran was the recipient of the Combat Action Badge.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding experiencing back pain and spasms in service are accepted despite the lack of supporting documentation in service treatment records.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Veteran has not been afforded a VA examination with respect to this issue.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  Thus, given the incidents in service, the Veteran's statements of pertinent symptomatology since service and the medical evidence of a current disability, the Veteran should also be afforded a VA examination to determine the etiology of any current low back disability.  38 U.S.C.A. § 5103A(d); See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, at the Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the clinical records for the period of approximately 14 days in June 1970 when the Veteran was treated on the USS Sanctuary Naval Hospital for viral enteritis are not of record.  As these records are pertinent to the Veteran's claim for malaria, the RO should attempt to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the Veteran's clinical records from the USS Sanctuary Naval Hospital from June 12, 1970 until his discharge on June 26, 1970.  

2.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

3.  The RO should schedule the Veteran for an appropriate in person VA examination with respect to his malaria claim.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review in connection with the examination.  All medically necessary tests, including any appropriate blood work, should be accomplished.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to the following:

   a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran had malaria in service.  

   b)  If there is no finding of malaria, whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has any residuals from the viral enteritis documented in his service treatment records.

The examiner should provide a detailed rationale for all opinions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

4.  The Veteran should be scheduled for an in person VA examination to determine whether any current low back disability is related to a disease or injury in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review in connection with the examination.  The examiner should clearly delineate all disabilities of the low back.  

Thereafter, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of these disabilities are related to service, to specifically include the Veteran's combat service in Vietnam.  

The examiner should presume that the in-service injuries and symptoms reported by the Veteran occurred.  The absence of supporting evidence in service treatment records is not a sufficient reason for providing a negative opinion.

The examiner should provide a detailed rationale for the opinions and take into account the Veteran's reports of in-service injuries and symptoms and his assertions of symptoms since service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 
  
6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


